DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because many of the drawings are screen prints and are difficult or impossible o read when printed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 & 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of fantasy-style horse race wagering. This is a method of forming contracts, determining financial obligations, and gambling. Additionally, it is a method of playing a game. Thus, the claims are drawn to a method of organizing human activity. Furthermore, the method is comprised of mental steps. For all of these reasons, the claims are drawn to ab abstract idea.
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the network (and its interface), computers, and computing device are all generic. Since the Alice decision, implementation of an abstract idea on generic computers & networks is not enough to confer eligibility.
Applicant’s specification (in ¶ 0070 of the printed application) makes it clear that the computers and computing devices are generic:
[0070] FIG. 2 illustrates a computer processing system within which the process of the present disclosure may operate. The data capture, analysis, and use of the method and system of the present disclosure require the use of a computing system associated with a three-dimensional camera system. Thus, with reference to FIG. 2, an exemplary system within computing environment 50 for implementing the disclosure includes a general purpose computing device in the form of computing system 52, commercially available from, for example, Intel, IBM, AMD, Apple, Motorola, Cyrix, etc. Components of computing system 54 may include, but are not limited to, processing unit 56, system memory 58, and system bus 60 that couples various system components including system memory 58 to processing unit 56. System bus 60 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, or a local bus using any of a variety of bus architectures.

Applicant’s specification (in ¶ 0078) shows that the network (and thus the network interface) is generic:
[0078] Computing system 52 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computing system 120. The remote computing system 120 may be a personal computer (including, but not limited to, mobile electronic devices), a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements described above relative to computing system 52, although only a memory storage device 122 has been illustrated. The logical connections depicted include a local area network (LAN) 124 connecting through network interface 126 and a wide area network (WAN) 128 connecting via modem 130, but may also include other networks such as, for example, mobile telephone service networks. Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets, mobile networks, and the Internet.

While not claimed, the specification also makes it clear that the display and input devices are also generic (see paragraphs 0076 & 0077, quoted below):
[0076] A participant may enter commands and information into the computing system 52 through input devices such as tablet or electronic digitizer 98, microphone 100, keyboard 102, and pointing device 104, commonly referred to as a mouse, trackball, or touch pad. These and other input devices are often connected to the processing unit 56 through a participant input interface 106 that is coupled to the system bus 60, but may be connected by other interface and bus structures, such as a parallel port, game port or a universal serial bus (USB).

[0077] Monitor 108 or other type of display device is also connected to the system bus 60 via an interface, such as a video interface 110. Monitor 108 may also be integrated with a touch-screen panel 112 or the like. Note that the monitor and/or touch screen panel can be physically coupled to a housing in which computing system 52 is incorporated, such as, for example, in a tablet-type personal computer or smart phone. In addition, computers such as computing system 52 may also include other peripheral output devices such as speakers 114 and printer 116, which may be connected through an output peripheral interface 118 or the like.

Applicant should also note that at no time do the claims recite providing output or any other results to a user. The claims are simply concerned with gathering data, processing the data by following certain rules or steps, and (possibly) moving data within or between computers. At no time is any human informed concerning the results of all this data manipulation. This means that the claims are the epitome of abstractness. As written, the claims shuffle a bunch of zeroes and ones around through computer/network circuits and that’s as far as it goes. Applicant cannot hope to overcome this rejection unless the claims recite providing some output or taking some action based on these data manipulations.
Examiner notes that some of the claims recite providing data for output. But the claims do not recite the extra (and absolutely necessary) step of actually outputting the data provided.
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive. 
Applicant argues that the quoted limitations do not recite mental steps. This is not persuasive. All that the quoted limitation require is that a person associate a person with a set of participating horses in a horse racing event (i.e., add a person to a list), control access to the list, and then spell out the payout procedures. All of this can be performed by a human. 
Applicant’s arguments that the claims are implemented using software is immaterial. That is not the question considered at this step of the analysis. At this step, we consider whether the claimed method can be carried out by a human. In this case, the claimed method can be carried out by a person.
Applicant argues that because the subject matter of the wagering contract formed by Applicant’s invention is different, the claims are not drawn to a “method of organizing human activity.” This is not persuasive.
If Applicant’s arguments were correct, the only time §101 would be applicable is in the case of escrow arrangements such as those in Alice. This would mean that the Alice decision was limited to a single fact pattern and could be applied to no other. Clearly, this is not the case.
Applicant’s claims are drawn to, among other things, a method of forming wagering contracts. Contract formation is a commercial or legal interaction that is listed on the USPTO guidance as one of the “certain methods of organizing human activities.” The subject matter of the contract is immaterial.
Furthermore, the claims are drawn to determining legal obligations – the system determines who is obligated to pay and how much they are obliged to pay. It is also a method of managing personal behavior or relationships or interactions between people – a game is a social activity involving multiple people. On top of that, in In re Smith, the CAFC recognized that gambling is a fundamental economic practice of long standing that constitutes an abstract idea. For these reasons, the claims are drawn to an abstract idea.
Applicant argues that the system is implemented on a hybrid system. This is not persuasive. Applicant’s invention is implemented on generic computers (i.e., servers) attached to other generic computers (user devices) via a generic network (i.e., the internet). Each of the generic computers in the system performs only generic computer functions and the network merely handles data transmission. 
Nor are the claims at all like those in Enfish or DDR. Enfish was held to be eligible because it provided a technical improvement to database techniques that improved the way computers handled data. This was a technical solution to a technical problem that resulted in an improvement to how a computer could be used as a tool. In DDR, there was a technical problem (i.e., clicking on product links normally took a user to another company’s website). DDR solved that problem by taking the user to a page within the same website that had the look and feel of another company’s website. Thus, the computer behaved in a manner that was different from the normal operations and this new behavior solved the technical problem experienced by the previous website operators.
Furthermore, both Enfish and DDR had claims that were drawn to solutions to these problems. Even if there was a technical problem to be addressed by Applicant’s invention (there isn’t), the claims are not drawn to a method of solving a problem. Instead, the claims are drawn to a method of implementing a fantasy-style horse race wagering game. In order to be patent-eligible, the claims must be drawn to the technical solution to a technical problem. A fantasy-style horse race wagering game is not a technical problem and a method of implementing one is not a technical solution.
Applicant argues that providing new game rules improves the way computers operate. This is not persuasive. The new game rules are merely part of an abstract idea. This abstract idea is implemented using generic computers. Essentially, Applicant has developed an abstract idea and said, “Implement it.” This is not enough to make the claims eligible under §101.
Applicant argues that restricting people from participating in a race once the race has started is somehow a “technical improvement.” However, this is the universal practice in the art and has been for decades, if not centuries. Horse racing tracks do not accept bets on a race (i.e., new participants in the pool) after the race has started. Since this is, and has long been, a universal practice in the art, it is impossible that this is in any way an “improvement” – technical or otherwise. Furthermore, as noted above, the claims are not drawn to a method of preventing fraud.  They are drawn to a method of implementing a fantasy-style horse race wagering game.
Applicant argues that inclusion of the word “application” in the claims somehow prevents the claims from being considered an abstract idea. It is unclear how this can possibly be the case.
Applicant argues that Bascom is applicable here. This is not the case. In Bascom, the claims were drawn to a method of improving network security by placing security software on the servers instead of at each node as had previously been the practice. Because of this change in software location, the network was more secure and easier to maintain. (System managers only had to update one copy of the security software when a change was made instead of having to update many copies.) This was a technical solution to a technical problem. 
In Applicant’s invention, there is no technical problem and no technical solution. While Bascom improved the ability of a network to function as a tool, Applicant’s invention merely uses the generic computers and network as a tool to implement an abstract idea. This is not patent-eligible.
As Applicant points out on page 15 of the arguments, to be eligible, the claims must “provide an unconventional technological solution to a technological problem.” Applicant’s claims are not drawn to any solution (unconventional or otherwise) to any technological problem. The closest Applicant comes to arguing that a technological problem exists is arguing that fraud is possible when people are allowed to bet after a race has started. But at least two things are wrong with this argument. First of all, the claims are not drawn to providing a solution to this problem. And secondly, Applicant’s solution is not “unconventional.” Applicant’s solution is to adopt the universal (or near universal) practice in the art.
For these reasons, the rejection under §101 is maintained and made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 

about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799